DATE 6/11/2015
                                                                                                             FILED IN
R




                                              NOTICE OF APPEALS                                       1st COURT OF APPEALS
                                            ASSIGNMENT OF COURT OF APPEALS                                HOUSTON, TEXAS
                                                                                                      6/11/2015 10:03:33 AM
TO:         1ST COURT OF APPEALS
                                                                                                      CHRISTOPHER A. PRINE
                                                                                                               Clerk

From:       Deputy Clerk: MICHELLE LOPEZ
            Chris Daniel, District Clerk
            Harris County, T E X A S



CAUSE: 2014-18651

VOLUME                       PAGE                       OR          IMAGE # 64624382

DUE 7/8/2015                                          ATTORNEY 17485200

NOTICE OF APPEAL HAS BEEN ASSIGNED TO THE 1ST

DATE JUDGMENT SIGNED:                             3/10/2015

MOTION FOR NEW TRIAL DATE FILED N/A

REQUEST TRANSCRIPT DATE FILED                                        N/A

NOTICE OF APPEAL DATE FILED                                         6/7/2015

NUMBER OF DAYS: ( CLERKS RECORD ) 120
FILE ORDERED: YES                                NO             IMAGED FILED:                   YES       NO

CODES FOR NOTICE OF APPEAL: BC, C, OA

                                                                     CHRIS DANIEL
                                                                     Harris County, District Clerk


                                                                     By: /s/MICHELLE LOPEZ
                                                                            MICHELLE LOPEZ, Deputy

BC        NOTICE OF APPEAL FILED
BG        NOTICE OF APPEAL FILED – GOVERNMENT
C         JUDGMENT BEING APPEALED
D-        ACCELERATED APPEAL
OA        NO CLERK’S RECORD REQUEST FILED
O         CLERK’S RECORD REQUEST FILED (W/NOTICE OF APPEAL)
NA        AMENDED NOTICE OF APPEAL




AP9 R04-30-92 S:\FormsLib\Civil Bureau\Civil Courts & Post Judgment\Post Trial\Appeal Status Card              Revised 01-18-2013
JUC8H (NR4#)     JUSTICE INFORMATION MANAGEMENT SYSTEM       JUN 11, 2015(C1)
INT6510                     CIVIL CASE INTAKE                OPT: _____ - INT
                          GENERAL PARTY INQUIRY              PAGE:    1 -    3

CASE NUM: 201418651__ PJN> __ TRANS NUM: _________ CURRENT COURT: 151 PUB? _
CASE TYPE: TRESPASS TO TRY TITLE             CASE STATUS: DISPOSED (FINAL)
STYLE: CARON, ROBERT                      VS SMABY, STEPHEN
=============================================================================
                        **** INACTIVE PARTIES ****
  PJN PER/CONN COC BAR          PERSON NAME                  PTY   ASSOC. ATTY
  NUM    NUMBER                                             STAT
_     00011-0001 XDF          CARON, SUJATA KIMBERLEY             PRO-SE
_     00011-0001 PXD 12299100 LEWIS, MARK EDWYNN
_     00010-0001 XPL 07805850 SMABY, STEPHAN                      GEORGE, KEVIN
_     00009-0001 XDF          CARON, ROBERT                       PRO-SE
_     00009-0001 PXD 12299100 LEWIS, MARK EDWYNN
_     00004-0002 XPL 07805850 GREENE, SHELLEY L                   GEORGE, KEVIN
_     00008-0001 DEF          ESFAHANI, JENNIFER
_     00007-0001 DEF          ESFAHANI, MATHEW

==> (18) CONNECTION(S) FOUND
1=ACTIVE      2=ATY. INQ.    3=ACT.ENTRY   4=ISS. SERV.   5=DOC. INQ.
6=CASE INQ.   7=BACKWARD     8=FORWARD     9=PTY. ADDR.   10=REFRESH    11=HELP
JUC8H (NR4#)     JUSTICE INFORMATION MANAGEMENT SYSTEM       JUN 11, 2015(C1)
INT6510                     CIVIL CASE INTAKE                OPT: _____ - INT
                          GENERAL PARTY INQUIRY              PAGE:    2 -    3

CASE NUM: 201418651__ PJN> __ TRANS NUM: _________ CURRENT COURT: 151 PUB? _
CASE TYPE: TRESPASS TO TRY TITLE             CASE STATUS: DISPOSED (FINAL)
STYLE: CARON, ROBERT                      VS SMABY, STEPHEN
=============================================================================
                        **** INACTIVE PARTIES ****
  PJN PER/CONN COC BAR          PERSON NAME                  PTY   ASSOC. ATTY
  NUM    NUMBER                                             STAT
_     00006-0001 DEF          SOTHEBY'S, MARTHA TURNER
_     00005-0001 MED 11294450 KENNEDY, MARY KATHERINE
_     00004-0001 DEF 07805850 GREENE, SHELLEY L                   GEORGE, KEVIN
_     00003-0001 PLT          CARON, SUJATA KIMBERLEY             PRO-SE
_     00003-0001 PAP 12299100 LEWIS, MARK EDWYNN
_     00003-0001 PAP 24066671 HEALD, CHRISTOPHER BRIAN
_     00002-0001 DEF 07805850 SMABY, STEPHEN                      GEORGE, KEVIN
_     00001-0001 PLT          CARON, ROBERT                       PRO-SE

==> (18) CONNECTION(S) FOUND
1=ACTIVE      2=ATY. INQ.    3=ACT.ENTRY   4=ISS. SERV.   5=DOC. INQ.
6=CASE INQ.   7=BACKWARD     8=FORWARD     9=PTY. ADDR.   10=REFRESH    11=HELP
JUC8H (NR4#)     JUSTICE INFORMATION MANAGEMENT SYSTEM       JUN 11, 2015(C1)
INT6510                     CIVIL CASE INTAKE                OPT: _____ - INT
                          GENERAL PARTY INQUIRY              PAGE:    3 -    3

CASE NUM: 201418651__ PJN> __ TRANS NUM: _________ CURRENT COURT: 151 PUB? _
CASE TYPE: TRESPASS TO TRY TITLE            CASE STATUS: DISPOSED (FINAL)
STYLE: CARON, ROBERT                      VS SMABY, STEPHEN
=============================================================================
                        **** INACTIVE PARTIES ****
  PJN PER/CONN COC BAR          PERSON NAME                  PTY  ASSOC. ATTY
  NUM    NUMBER                                             STAT
_     00001-0001 PAP 12299100 LEWIS, MARK EDWYNN
_     00001-0001 PAP 24066671 HEALD, CHRISTOPHER BRIAN




==> (18) CONNECTION(S) FOUND
1=ACTIVE      2=ATY. INQ.    3=ACT.ENTRY   4=ISS. SERV.   5=DOC. INQ.
6=CASE INQ.   7=BACKWARD     8=FORWARD     9=PTY. ADDR.   10=REFRESH    11=HELP